Justice MARSHALL,
dissenting.
This Court’s rules now embrace an invidious distinction. Under the amendment adopted today, an indigent litigant may be denied a disposition on the merits of a petition for certiorari, jurisdictional statement, or petition for an extraordinary writ following a determination that the filing “is frivolous or malicious.” Strikingly absent from this Court’s rules is any similar provision permitting dismissal of “frivolous or malicious” filings by paying litigants, even though paying litigants are a substantial source of these filings.
This Court once had a great tradition: “All men and women are entitled to their day in Court.” * That guarantee has now been conditioned on monetary worth. It now will read: “All men and women are entitled to their day in Court only if they have the means and the money."
I dissent.

 Our inviolable obligation to treat rich and poor alike is echoed in the oath taken by each Justice prior to assuming office. See, e.g., 389 U.S. ix:
"I ... do solemnly swear that I will administer justice without respect to persons, and do equal right to the poor and to the rich, and that I will faithfully and impartially discharge and perform all duties incumbent upon me as Associate Justice of the Supreme Court of the United States according to the best of my abilities and understanding, agreeably to the Constitution and laws of the United States (emphasis added)."